 

EXHIBIT 10.1

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the “Agreement”) is entered into effective as of
September 21, 2012 (the “Effective Date”), between ACCESS BUSINESS GROUP
INTERNATIONAL LLC, a Michigan limited liability company (“Access”) and
INTERLEUKIN GENETICS, INC., a Delaware corporation (“Interleukin”).

 

RECITALS

 

A.Interleukin has developed or controls technology relating to its DNA-based
Genetic Test, as defined herein, that may be used for the identification of an
individual’s most effective diet and exercise regimen.

 

B.Access desires a license under Interleukin’s intellectual property rights in
the Genetic Test in accordance with the terms of this Agreement and Interleukin
is willing to grant such a license.

 

C.On or around the date of this Agreement, the parties are entering into a
professional services agreement (the “Services Agreement”), pursuant to which
Interleukin will be providing certain services to Access.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Article 1. Definitions

 

1.1“Affiliate” shall mean, with respect to the applicable party, any
corporation, company, partnership, trust, sole proprietorship or other entity or
individual which directly or indirectly controls, is controlled by, or is under
common control with, a party to this Agreement. For purposes of this definition,
“control” means ownership, directly or through one or more Affiliates, of (a) at
least 50% of the shares of stock entitled to vote for the election of directors
in the case of a corporation, or (b) 50% or more of the equity interests in the
case of any other type of legal entity or status as a general partner in any
partnership, or (c) any other arrangement whereby a party controls or has the
right to control the Board of Directors or equivalent governing body of a
corporation or entity. For purposes of this Agreement, Interleukin shall not be
deemed to be an Affiliate of Access.

  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule24b-2 of the Securities Exchange Act of 1934, as amended.

1

 

1.2“Direct Sales Channel” shall mean the channel of distribution in which sales
are direct to consumers and where compensation of the seller is based on a
multilevel or single level plan that pays it representatives/distributors based
not only on one’s own product sales but on the product sales of one’s “downline”
(the people a representative/distributor has brought into the business and, in
turn (if multi-level), the people they have brought into the business) and which
includes sales through websites of Access’s Affiliates and their respective
distributors’ websites.

 

1.3“Field of Use” shall mean Genetic Tests in the Direct Sales Channel.

 

1.4“Genetic Test” means any genomic test used to determine appropriate
recipients of a specific weight management program that includes a diet and
exercise regimen (i) the use or sale of which would, absent the license granted
to Access hereunder infringe any claim included in the Interleukin Patents, or
(ii) that incorporates any Interleukin Know-How.

 

1.5“Interleukin Know-How” shall mean any Know-How owned by Interleukin that is
necessary or useful for the implementation, manufacture or commercialization of
Genetic Tests, which may include algorithms or other methods for determining
recommended diet, exercise and lifestyle programs based on genotypes (and any
validation standards therefor), test report formats and content, and protocols
for the implementation and verification of genotype testing and genetics
laboratories.

 

1.6“Interleukin Patents” shall mean the patents listed on Exhibit A attached
hereto (which may be amended upon agreement of the parties) all of which are
owned by Interleukin or which Interleukin has the right to grant licenses of the
scope granted in this Agreement. Each Interleukin Patent that is not published
or otherwise in the public domain when disclosed to Access shall be subject to
the confidentiality provisions in Article 5 hereof. Such Exhibit A may be
amended from time to time by written agreement of the parties to reflect the
granting of patent applications.

 

1.7“Interleukin Technology” shall mean the Interleukin Know-How and/or
Interleukin Patents, as the case may be.

 

1.8"Improvement" shall mean all patentable and non-patentable inventions,
discoveries, technology and information of any type whatsoever, including
without limitation, methods, processes, technical information, knowledge, and
know-how which use, incorporate, derive from or are based on Interleukin
Technology or could not be conceived, developed or reduced to practice but for
the use of Interleukin Technology.

 

1.9“Know-How” means and includes any and all unpatented (or not specifically
taught by a patent) and proprietary ideas, inventions, discoveries, technology,
data, results, formulae, designs, specifications, methods, processes,
formulations, techniques, ideas, know-how, technical information (including,
without limitation, structural and functional information), process information,
pre-clinical information, clinical information, and any and all proprietary
biological, chemical, pharmacological, control and manufacturing data and
materials. For the avoidance of doubt, Know-How does not include any information
as described in Section 5.5 (a) – (e) hereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

2

 

 

1.10“License Term” shall have the meaning set forth in Section 7.1 below.

 

1.11“Licensed Products” shall mean Genetic Tests that incorporate Interleukin
Technology.

 

1.12“Territory” shall mean all countries who are members of the European Union,
Russia and South Africa.

 

Article 2. LICENSE Grant

 

2.1.Grant of License. Subject to the terms and conditions of this Agreement,
Interleukin hereby grants to Access, and Access hereby accepts, a non-exclusive,
royalty-bearing, non-transferable (except as permitted in Section 10.10 below)
license in the Field of Use, without the right to grant sublicenses, except to
Access’s Affiliates, under Interleukin Technology, to make, have made, use,
import, export, sell and offer for sale Licensed Products in the Territory, and
to practice all processes in the use thereof.

 

2.2.Marketing Efforts. Access shall use commercially reasonable efforts to
market and sell Licensed Products. Access shall exercise in good faith
reasonable business judgment in marketing and selling the Genetic Tests in the
Territory.

 

2.3Sublicenses. All sublicenses to Access Affiliates will be in writing, will
provide for automatic termination in the event the Affiliate ceases to be an
Affiliate, will not be less restrictive than this Agreement, and will not convey
any right to grant further sublicenses. Within a reasonable period of time, but
in no event more than 90 days after execution of any such sublicense, Access
will give Interleukin written notice of the identity of the Affiliate granted
the sublicense. Access shall be responsible for the actions of its sublicensee
Affiliates, and any breach of the terms or conditions of this Agreement by an
Affiliate sublicensee of Access shall be deemed to be a breach by Access.

 

2.4Limited License. Access agrees that it has no right or license outside the
Field of Use and agrees that it will not use Interleukin Technology outside the
Field of Use.

 

2.5Marking. Access will comply, to the extent practical, with all marking
requirements including 35 USC 287(a) and all corresponding foreign laws,
including marking each Licensed Product with applicable patent numbers included
in Interleukin Patents as set forth in Exhibit A as amended from time to time.

 

2.6Restriction on Future Licenses. Pertaining to license grants in Licensed
Products, Interleukin agrees not to grant to any of the companies on the
attached Exhibit B a license under the Interleukin Technology to make, have
made, use, sell, offer for sale, export or import Genetic Tests in the Territory
and Interleukin further agrees to include such restriction in all of its
licenses of Interleukin Technology for Genetic Tests. Interleukin agrees that
Access may from time to time request additions to Exhibit B and Interleukin
shall consider such requests in good faith and approval of such addition shall
not be unreasonably withheld.. Any agreed addition to Exhibit B shall be
evidenced by a written amendment to this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

3

 

 

 

2.7Protection of Interleukin Technology. Notwithstanding anything else, Access
agrees that Access, its Affiliates, and any entities that Access, its Affiliates
or Interleukin share or disclose any Confidential Information of Interleukin,
including Interleukin Know-How, in connection with this Agreement or the
Services Agreement shall not be permitted (i) to use such Confidential
Information for anything other than as reasonably necessary for Access or such
Access Affiliate to exercise its license rights in the Territory and Field of
Use under this Agreement during the License Term, or (ii) to use any of such
Confidential Information after the License Term.

 

Article 3. ROYALTIES

 

3.1.Royalties. Access shall pay to Interleukin during the License Term a royalty
of US$[***] for each Licensed Product sold in the Territory by Access or an
Affiliate of Access, except that the royalty shall be US$[***]for a Licensed
Product if an Interleukin Patent has issued (and has not expired or been found
invalid or unenforceable) in the country in which such Licensed Product is sold.
A Licensed Product will be considered sold when invoiced or otherwise shipped,
distributed or used (whichever event occurs first); except for (i) returns,
which are Licensed Products returned to Access by its customer on which Access
gives credit to that customer and are not re-distributed (Access must pay
royalties on any returns which are later re-distributed) and (ii) replacements
of Licensed Products distributed by Access or an Access Affiliate under warranty
obligations for which Access or any Access Affiliate does not receive revenue.
Payment by Access shall be made within [***] days following each Royalty Period.
The “Royalty Period” shall be defined as January 1-March 31, April 1-June 30,
July 1-September 30, and October 1-December 31 of each calendar year. Access is
liable to pay royalties to Interleukin with respect to all Licensed Products
initially shipped by Access or an Affiliate of Access to its independent
business owner or end user prior to the termination of this Agreement. Access
will furnish Interleukin a Royalty Report Form as set forth in Schedule 3.1
attached hereto with each royalty payment to support the basis for the payment.
Any amounts not paid by Access when due under this Agreement, will be subject to
interest equal to the then existing prime lending rate as published in The Wall
Street Journal, or if less, the maximum interest rate permitted under applicable
law, from the payment due date until the actual date of payment.

 

3.2Currency. All payments by Access to Interleukin shall be made in U.S.
dollars.

 

3.3Taxes. Each payment to be made by Access to Interleukin under this Agreement
shall be made free and clear of and without any deduction, withholding or
set-off whatsoever, including for or on account of taxes, unless Access is
required by law to make such a payment subject to a deduction or withholding. If
Access is required by law to make a deduction or withholding of taxes or
otherwise from such a payment, Access agrees to provide such assistance,
including documents and other instruments, as are reasonably necessary in order
for Interleukin to obtain a refund, credit or benefit of such deduction or
withholding in accordance with applicable law in the relevant jurisdiction.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

 

 

Article 4. RECORDS; AUDIT RIGHTS

 

4.1.Records. Access agrees to keep and maintain complete and accurate records
and books of account in sufficient detail and form so as to enable verification
of payment of royalties due to Interleukin pursuant to this Agreement. Access
agrees to maintain such records and books of account for a period of not less
than three years following the year to which the records pertain. For avoidance
of doubt, Access shall be responsible for causing its Affiliates to comply with
this section.

 

4.2.Audit Rights. Access agrees to allow any independent auditor appointed by
Interleukin who is reasonably acceptable to Access, and which is subject to
reasonable and appropriate confidentiality terms to inspect such records and
books of account relating to Access’s compliance with the terms of this
Agreement for the three years preceding the notification of the audit, during
reasonable business hours, on reasonable advance notice of no less than two
weeks. Such inspections shall be no more frequent than once each calendar year
during the term hereof and once within six months after termination of this
Agreement. The designated accountant shall retain in confidence the information
in the books of account and shall report to Interleukin only the accuracy or
inaccuracy of the reports rendered pursuant to Section 3.1 hereof. In the event
of underpayment by Access, Access will promptly pay to Interleukin all amounts
underpaid. The cost of such audit will be borne by Interleukin, unless such
audit reveals an underpayment of greater than 5% of the total amount determined
to be actually due, in which case Access will bear such cost.

 

Article 5. CONFIDENTIALITY

 

5.1.General. Each party recognizes that, in connection with this Agreement and
the Services Agreement, such party may receive access to, or develop, business,
technical, and financial information of, from or for the other party, which the
other party considers or will consider confidential or proprietary.

 

5.2.Definition. For purposes of this Agreement, “Confidential Information” means
all such information, whether written or oral, which is provided by one party to
the other party, designated by the disclosing party as “Confidential” or that
should reasonably be understood based on the nature of the information or the
context of the disclosure to be confidential, including without limitation the
Interleukin Technology. In the event that either party provides sample products,
test reports or other equipment or material to the other party, the items so
received and any information learned there from shall be treated as Confidential
Information transferred to the receiving party by the disclosing party under
this Agreement.

  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

5

 

 

 

5.3.Nondisclosure. Each party, when acting as the receiving party, acknowledges
that all Confidential Information is proprietary and a valuable trade secret of
the disclosing party, and that any disclosure or unauthorized use of
Confidential Information will cause the disclosing party irreparable harm and
loss. Each party agrees that, when acting as the receiving party, neither it nor
any others associated with or used by it in the performance of this Agreement
shall use the Confidential Information for itself or others or disclose any
Confidential Information to others, without first obtaining the prior written
consent of the disclosing party.

 

5.4.Use of Confidential Information. Each party, when acting as the receiving
party, shall: (a) use such Confidential Information for the sole and limited
purpose of exercising its rights and performing its obligations hereunder; and
(b) certify the destruction of or return all Confidential Information, including
copies or other written or physical embodiments of, or containing, such
Confidential Information (including any studies, analyses, compilations or other
materials prepared in whole or in part based on such Confidential Information)
to the disclosing party immediately upon the termination of the licenses granted
to the receiving party under this Agreement, except for a single copy thereof
which must be thereafter restricted to use for (i) legal purposes only as a
record of the Confidential Information returned under this Agreement and (ii)
for replacement purposes permitted in Section 7.5(b) below.

 

5.5.Exceptions. This Agreement shall not affect the receiving party’s rights to
use or disclose information:

 

(a)which the receiving party can demonstrate to have been in the public domain
through no wrongful act of itself prior to the date of its disclosure to the
receiving party by the disclosing party;

 

(b)which the receiving party can demonstrate, by written records predating
disclosure to the receiving party by the disclosing party, to have been in the
possession of the receiving party on a non-confidential basis prior to the date
of its disclosure;

 

(c)which becomes part of the public domain by publication or otherwise not due
to any unauthorized act or omission on the part of the receiving party;

 

(d)which the receiving party can demonstrate by written records to have been
independently developed by the receiving party without reference to or reliance
upon the Confidential Information of the disclosing party; or

 

(e)which the receiving party can demonstrate by written records to have been
disclosed to the receiving party on a non-confidential basis by a third party
having a lawful right to do so.

  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6

 

5.6.Governmental or Judicial Process. If the receiving party, or its
representatives, are compelled to disclose Confidential Information by
governmental or judicial process, the receiving party agrees to promptly provide
the disclosing party with written notice of such requirement to allow sufficient
time for the disclosing party to apply for judicial review of such compelled
disclosure, provided that this obligation shall not apply where the receiving
party’s compliance with this obligation itself would be contrary to law or any
provision of any regulatory authority.

 

5.7.Affiliates. For purposes of this confidentiality provision, “Access” shall
be deemed to include all Affiliates and divisions of Access, and “Interleukin”
shall be deemed to include all Affiliates and divisions of Interleukin.

 

Article 6. Intellectual Property Rights – INTERLEUKIN TECHNOLOGY

 

6.1Ownership of Interleukin Technology. Interleukin shall retain full and
exclusive ownership of all Interleukin Technology. Interleukin shall continue to
prosecute all United States and international patent applications included in
the Interleukin Technology and shall bear all of the costs associated with
filing, prosecution, issuance and maintenance of all such patents and patent
applications.

 

6.2Improvements.

 

(a)Each party is the owner of its intellectual property rights, such as patents,
patent applications, copyrights, know-how, trade secrets, registered designs,
utility models and any similar protected rights anywhere in the world, which
exist at such party as of the Effective Date hereof, or which are independently
created by such party without reference to or use of the other party’s
Confidential Information (“Background IP Rights”). Other than as expressly set
forth in this Agreement, no license, express or implied, is provided to either
party’s Background IP Rights.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

 

(b)Any Improvement made by or on behalf of Interleukin during the License Term
(“Interleukin Improvement”) will be owned by Interleukin. Any Improvement made
by or on behalf of Access during the License Term (“Access Improvement”) will be
owned by Access. Any Improvement made jointly by, or on behalf of, Interleukin
and Access during the License Term (“Joint Improvements”) shall be jointly owned
by Interleukin and Access; provided, for avoidance of doubt, if such
Improvements were made subject to a separate agreement between the parties, then
the terms of such agreement shall govern with respect to such Improvements. Each
party will disclose any Improvement made by it to the other party promptly after
a patent application with respect to such Improvement has been filed or the
Improvement has been reduced to practice, whichever is earlier. Interleukin will
have the right to control the obtaining and maintaining of patents on Joint
Improvements and will use reasonable efforts to keep Access advised of all
material actions with respect thereto. Interleukin will advise Access in writing
(“Interleukin Notice”) of the jurisdictions in which it proposes to seek patent
protection for a Joint Improvement sufficiently in advance of any irredeemable
loss of rights such that Access may in writing advise Interleukin of additional
jurisdictions in which Access wants patent protection for such Joint Improvement
(“Access Notice”), and Interleukin will consider such requests in good faith.
Any patent obtained on a Joint Improvement will be jointly owned. Each party
hereby grants to the other party all rights to exploit any jointly-owned patent
claiming a Joint Improvement to the fullest extent without accounting to the
other party except as expressly provided herein, but for avoidance of doubt, the
foregoing grant shall not grant or imply any licenses to any other patents or
technology of either party. The parties will share equally all reasonable costs
associated with obtaining and maintaining patents on Joint Improvements; Access
will reimburse Interleukin for one-half of all costs incurred, within 60 days
after receipt of an invoice therefor. One party, by written notice to the other
party, may elect not to continue to share in such costs for a particular jointly
owned patent or patent application. The one party will assign its entire
interest in such patent or patent application to the other party promptly after
receipt from the other party of a written request therefor.

 

6.3Reservation of Rights. Neither party grants to the other party any rights in
any intellectual property, including without limitation any patents, patent
applications, trademarks or trade names, except those rights that are
specifically set forth in this Agreement.

 

article 7. term and termination

 

7.1.License Term. Unless earlier terminated or extended as provided herein, the
term of this Agreement shall begin on the Effective Date and continue for five
(5) years after the date of first commercial sale by any Affiliate of Access
(the “Initial Term”). Thereafter, this Agreement shall automatically renew for
additional one-year renewal terms unless either party provides written notice to
the other party of intent to terminate at least 60 days prior to the end of the
relevant license period (the Initial Term plus each renewal period, if any,
referred to herein as the “License Term”).

 

7.2Termination for Breach. In the event of a material breach of this Agreement,
the non-breaching party shall be permitted to terminate this Agreement if the
breach is not cured within 30 days after the date of prior written notice given
to the breaching party.

 

7.3.Termination for Bankruptcy, Etc. Either party shall have the right to
terminate this Agreement with 60 days prior written notice in the event of
insolvency, bankruptcy, liquidation, appointment of receiver and attachment, of
or for the other party.

 

7.4Termination by Access. In the event Access determines in its sole discretion
that it is unable to sell the Licensed Product in any market due to regulatory
issues, or if it determines that there is no reasonable likelihood that a patent
will issue in the United States in connection with the Interleukin Technology,
then Access may terminate this Agreement by providing at least 10 days prior
written notice to Interleukin. Access shall have the right to terminate this
Agreement, without cause, on 90 days prior written notice to Interleukin.

  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

8

 

 

 

7.5. Consequences of Termination.

 

(a)Upon expiration or termination of the License Term the licenses and rights
granted to either party hereunder, and the royalties for such licenses and
rights, will automatically terminate and each party shall certify the
destruction of or return all Confidential Information of the other party in
accordance with the terms of Article 5.

 

(b)In the case of any termination or expiration of the License Term, other than
termination by Interleukin under Section 7.2 above, the right of the IBOs of
Access’s Affiliates and end-user customers to use Licensed Products initially
shipped by Access or Access’s Affiliates before termination will not be affected
and Access shall have the right to sell through its inventory of Licensed
Products as of the date of termination for a period of twelve (12) months,
subject to the payment of royalties under Article 3. Access shall further have
the right to secure the services of a third party to process Genetic Tests
during such 12-month period, subject to all of the obligations and restrictions
under this Agreement, including restrictions on use of Confidential Information
and requirements to destroy or return all Confidential Information.

 

(c)Upon termination of this Agreement by either party, the other party shall
certify the destruction of or return all Confidential Information of the
terminating party in accordance with the terms of Article 5.

 

7.6.Survival. The provisions of Articles 1, 3 (with respect to the payment of
royalties provided for in Sections 7.5(b) and 7.5(c) and any royalty amounts
accrued as of the date of termination), 4, 5, 6, 8, 9 and 10 and Sections 2.7,
7.5 shall survive the expiration or other termination of this Agreement.

 

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

 

8.1.Representations and Warranties of Interleukin. Interleukin represents and
warrants to Access as follows:

 

(a)it is duly organized, validly existing and in good standing under the laws of
the State of Delaware;

 

(b)it has completed all actions and procedures, corporate and otherwise, and has
obtained all consents or other authorization necessary or proper to authorize
the grant of the license and other rights hereunder and to enable it to perform
all of its obligations hereunder;

  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

 

 

 

(c)it has the right to grant the License and other rights hereunder with respect
to the Interleukin Technology and such grant by Interleukin does not violate or
constitute an event that is or would be, with the passage of time or the giving
of notice or both, a violation, breach or default of, any agreement or
obligation to which Interleukin is a party or by which it is bound;

 

(d)to the knowledge of Interleukin, the grant of the License and other rights
hereunder is not in violation of any law, rule, regulation or court order,
local, state or federal; and

 

(e)it has no knowledge of any basis for invalidity or unenforceability of the
patents included in the Interleukin Technology.

 

8.2.Representations and Warranties of Access. Access represents and warrants to
Interleukin as follows:

 

(a)it is a limited liability company duly organized, validly existing and in
good standing under the laws of Michigan; and

 

(b)it has completed all actions and procedures, corporate and otherwise, and has
obtained all consents or other authorization necessary or proper to authorize
the grant of the license and other rights hereunder and to enable it to perform
all of its obligations hereunder.

 

8.3.Disclaimers. Nothing contained in this Agreement shall be construed as:

 

(a)a warranty or representation that any manufacture, offer for sale, sale, use,
lease, importation, or other disposal of any Licensed Product will be free from
infringement of any patent or other industrial or intellectual property rights
of any third party; or

 

(b)conferring by implication, estoppels or otherwise upon either party or its
Affiliates any license or other right under any patent or other industrial or
intellectual property rights other than those rights expressly granted in this
Agreement; or

 

(c)imposing on any party any obligation to institute any suit or action for
infringement of any of the patents licensed under this Agreement or to defend
any suit or action brought by a third party which challenges or concerns the
validity of any such patents.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

 

8.4 ACCESS HEREBY WAIVES, RELEASES AND RENOUNCES ANY AND ALL WARRANTIES,
GUARANTEES, OBLIGATIONS, LIABILITIES, RIGHTS AND REMEMDIES, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE, WITH RESPECT TO THE USEFULNESS OR FREEDOM FROM
DEFECTS OF THE LICENSED PRODUCTS, INCLUDING BUT NOT LIMITED TO: (A) ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS; (B) ANY IMPLIED WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE IN THE TRADE, AND (C) ANY
OBLIGATION, RIGHT, LIABILITY, CLAIM OR REMEDY FOR (1) LOSS OF USE, REVENUE OR
PROFIT, OR ANY OTHER DAMAGES, (2) INFRINGEMENT OF THIRD PARTY INTANGIBLE
PROPERTY RIGHTS, AND (3) EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

ARTICLE 9. INDEMNITY

 

9.1.Access Indemnity. Subject to Section 8.4, Access agrees to defend, indemnify
and hold Interleukin harmless against all liability and costs (including
reasonable attorneys’ fees) in connection with any third party claim arising out
of designing, using, importing, exporting, selling, offering to sell, licensing
and/or distributing any product, method or service utilizing the Interleukin
Technology.

 

9.2Interleukin Indemnity. Interleukin agrees to defend, indemnify and hold
harmless Access and Access’s Affiliates, and their officers, directors,
employees, and agents against all demands, liability and costs (including
attorneys’ fees) in connection with any third party claim arising out of or in
connection with (a) Interleukin’s performance of, or failure to perform,
Interleukin’s obligations pursuant to this Agreement; or (b) any breach of any
warranty, representation, covenant, or agreement made by Interleukin to Access
in this Agreement.

 

9.3Settlement. Before settling, compromising, or otherwise extinguishing any
claim by a third party (whether or not suit or any other type of dispute
resolution procedure has been commenced) made against Interleukin (a
“Settlement”), Access must first obtain the written consent of Interleukin and
Interleukin shall have discretion to withhold such consent if the Settlement (a)
is for or involves non-monetary consideration or non-monetary judicial relief,
including, but not limited to, promises by Interleukin to do or forbear from
doing any act or the granting of equitable remedies, or (b) involves, requires,
or implies admissions of wrongful acts (whether civil or criminal) by
Interleukin.

 

9.4Enforcement of Interleukin Technology. In the event that either party becomes
aware of a third party infringing Interleukin Technology by manufacture, use or
sale of a Licensed Product in the Field of Use and Territory, Interleukin shall
have the right, but not the obligation, to bring an action against such third
party for infringement of Interleukin Technology. If Interleukin chooses not to
bring an action against such third party for infringement of Interleukin
Technology then, upon the consent of Interleukin, Access shall have the right,
but not the obligation to take such action in Access’s name, and in the name of
Interleukin. Interleukin agrees to cooperate with Access in any such action at
Access’s expense. Any funds recovered from such enforcement of Interleukin
Technology shall be shared proportionately between the parties in the same
proportion that the parties shared the costs and expenses of enforcement
hereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

 

 

 

ARTICLE 10. GENERAL PROVISIONS

 

10.1Publicity. The parties agree that the parties shall issue a joint press
release at a time determined by Access, at its sole discretion, regarding this
Agreement, and the content of such press release shall be jointly agreed to by
the parties. Neither party will otherwise disclose the terms of this Agreement
except (a) as required by law or by the rules and regulations of a stock
exchange where securities of a party are traded, or (b) as a result of a binding
order of a court or governmental agency.

 

10.2Notices. All notices shall be in writing mailed via certified mail, return
receipt requested, or delivered by a courier service providing evidence of
delivery, addressed as follows, or to such other address as may be designated
from time to time:

 

If to Interleukin: If to Access:     135 Beaver Street 7575 Fulton Street East
Waltham, MA 02452 Ada, MI USA 49355-0001     Attention: Chief Executive
Attention:  Vice President Officer General Counsel   Mail Stop 78-2G

 

10.3Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, USA without regard to the
application of principles of conflicts of law.

 

10.4Export Control. Neither party shall export, re-export, or transship any
information or product acquired or generated under this Agreement in violation
of any applicable export control laws and regulations promulgated and
administered by the governments of the countries asserting jurisdiction over the
parties or their applicable transactions.

 

10.5Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and permitted assigns.

 

10.6Headings. Article and section headings are inserted for convenience of
reference only and do not form a part of this Agreement.

 

10.7Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

 

10.8Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each party or, in the case of waiver, by the party or parties
waiving compliance. The delay or failure of any party at any time or times to
require performance of any provisions shall in no manner affect the rights at a
later time to enforce the same. No waiver by any party of any condition or of
the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement.

 

10.9No Agency or Partnership. Nothing contained in this Agreement shall give
either party the right to bind the other, or be deemed to constitute the parties
as agents for the other or as partners with each other or any third party.

 

10.10Assignment and Successors. This Agreement may not be assigned by either
party without the written consent of the other, which shall not be unreasonably
withheld, except that each party may assign this Agreement and the rights,
obligations and interests of such party to any of its Affiliates or any
purchaser of all or substantially all of its assets to which this Agreement
relates or to any successor entity resulting from any merger, reorganization, or
consolidation of such party with or into such entity, provided that such
Affiliate or purchaser agrees to be bound by all of the terms and conditions of
this Agreement.

 

10.11Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in a favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

 

10.12Integration; Severability. This Agreement is the sole agreement with
respect to the subject matter hereof and supersedes all other agreements and
understandings between the parties with respect to same, and may not be modified
except in a writing signed by both parties; provided for avoidance of doubt that
this Agreement does not supersede the Services Agreement. The provisions of this
Agreement shall be interpreted, if possible, so as to be valid, legal and
enforceable. In the event that any provision of this Agreement conflicts with
the law under which this Agreement is to be construed or is otherwise held to be
invalid, illegal or unenforceable by a court or arbitration panel with
jurisdiction over the parties to this Agreement, such provision shall be deemed
to be restated to reflect as nearly as possible the original intentions of the
parties in accordance with applicable law, and the remainder of this Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed by their duly authorized representatives.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

13

 

  

  ACCESS BUSINESS GROUP   INTERNATIONAL LLC         By /s/ Jay G. Ertl        
Printed Name Jay G. Ertl         Title Vice President – Product Demand        
INTERLEUKIN GENETICS, INC.         By /s/ Kenneth S. Kornman         Printed
Name Kenneth S. Kornman         Title CEO        

 Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

 

Exhibit A

 

1.Eurasian Patent Organization; Serial No. [***]

 

2.European Patent Convention; Serial No. [***]

 

3.European Patent Convention; Serial No. [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

 

 

Exhibit B

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

 

 

SCHEDULE 3.1

 

ROYALTY REPORT FORM

 

REPORTING PERIOD: _____________________________________________________________

 

Individual to contact concerning this information:

 

Name: _______________ Phone # or email I.D.:
______________________________________

 

For each product / item subject to a royalty payment provision, please provide
the following information as applicable:

 

PRODUCT / ITEM:
__________________________________________________________________

 

 

 

Country

 

Number of Units
 / Products Sold

 

 

Royalty Rate

 

Net Royalty
Payment Due

                                                                               
       

  

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



17

